               Case 6:19-bk-00511-KSJ      Doc 56     Filed 02/06/19     Page 1 of 5



                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
                                   www.flmb.uscourts.gov
In re:

IPS Worldwide, LLC,                             Case No.: 6:19-bk-00511-KSJ
                                                Chapter 11
                 Debtor.
                                      /

                    UNITED STATES TRUSTEE’S EMERGENCY
          UNOPPOSED MOTION TO A PPO I NT A CH A PT E R 11 E X A MI NE R

          Daniel M. McDermott, United States Trustee for Region 21 (“UST”), moves this Court to

enter an order directing the appointment of a Chapter 11 examiner in this case. In support, the UST

states:

                                           STANDING

          1.     The United States Trustee has standing to seek the appointment of a Chapter 11

examiner, under 11 U.S.C. §§ 307, 1104(a), 1104(c), as well as 28 U.S.C. § 586. See also Collier on

Bankruptcy ¶ 1112.04[1] (Alan N. Resnick & Henry J. Sommer eds., 16th ed.).

                                      BACKGROUND

          2.     On January 25, 2019, IPS Worldwide, LLC (“Debtor”) filed a voluntary petition

for relief under Chapter 11 of the United States Bankruptcy Code (Doc. 1; “Original Petition”)

signed by Mr. William Davies (“Mr. Davies”) as President of the Debtor.

          3.     The Original Petition reflects that the Debtor has estimated assets of less than

$50,000.00 and estimated liabilities between $100 million to $500 million. (Doc. No. 1 at 3.)

Filed with the Original Petition, the Debtor’s List of 20 Largest Unsecured Creditors (Doc. No. 1

at 5-6) indicates total debt in the amount of $121,174,321.70 held by these creditors.

          4.      On January 25, 2019, the Court entered an Order Authorizing Debtor-in-
             Case 6:19-bk-00511-KSJ        Doc 56     Filed 02/06/19     Page 2 of 5



Possession to Operate Business (Doc. No. 3).

       5.       On January 28, 2019, the Clerk of the Court filed a Notice of Deficient Filing

(Doc. No. 6) as to various deficiency including Debtor’s failure to file summary of Assets;

Schedules A-B, D-H; Declaration Concerning Schedules; Statement of Financial Affairs; Case

Management Summary; and Disclosure of Compensation.

       6.       On January 30, 2019, the Debtor filed an amended petition (Doc. No. 23;

“Amended Petition”) to remove the estimated assets and liabilities, leaving these sections blank.

(Doc. No. 23 at 3.) To date, the Debtor’s List of 20 Largest Unsecured Creditors has not been

amended.

       7.       The Case Management Summary (Doc. No. 43) filed on February 4, 2019 reflects

that Mr. Davies is the President and sole member of the Debtor. The Debtor is a Florida Limited

Liability Company formed in Ormond Beach, Florida in 1998 by its founder, Mr. Davies. The

Debtor operates as a freight audit and payment solutions business, with recent annual revenue of

approximately $8 million. The Debtor currently has offices in seven countries, covering North

America, Europe, Asia and Latin America.

       8.       A meeting of creditors is currently scheduled for February 25, 2019 at 10:00 a.m.

       9.       To date, a committee of unsecured creditors has not been appointed by the UST.

                                      RELIEF SOUGHT

       10.      The Debtor consents to the relief sought by the UST. On February 5, 2019, the

undersigned contacted the Debtor’s legal counsel, Scott W. Spradley, Esq., who informed her that

Mr. Davies is in agreement with the appointment of a Chapter 11 examiner.

        8.      Section 1104(c) states:

       If the court does not order the appointment of a trustee under this section, then at
       any time before the confirmation of a plan, on request of a party in interest or the
                    Case 6:19-bk-00511-KSJ       Doc 56     Filed 02/06/19     Page 3 of 5



          United States trustee, and after notice and a hearing, the court shall order the
          appointment of an examiner to conduct such an investigation of the debtor as is
          appropriate, including an investigation of any allegations of fraud, dishonesty,
          incompetence, misconduct, mismanagement, or irregularity in the management of
          the affairs of the debtor of or by current or former management of the debtor, if—

          (1) such appointment is in the interests of creditors, any equity security holders,
              and other interests of the estate; or
          (2) the debtor’s fixed, liquidated, unsecured debts, other than debts for goods,
              services, or taxes, or owing to an insider, exceed $5,000,000.

11 U.S.C. § 1104(c).

               9.      To date, a Chapter 11 trustee has not been appointed.

           10.         During the short pendency of this case, serious allegations have been raised by

    numerous creditors, including Stanley Black & Decker, Inc., YRC Enterprise Services Inc., and

    Integrated Supply Network, LLC, in various pleadings filed in this case1 as well as presented to

    the Court at the initial status conference on February 4, 2019. These allegations appear to center

    on the unknown whereabouts of more than $100 million.

           11.         A Chapter 11 examiner would provide necessary clarity in this case. Pursuant to

    Section 1106(b), an examiner can be directed to “investigate the acts, conduct, assets, liabilities,

    and financial condition of the debtor, the operation of the debtor’s business and the desirability of

    the continuance of such business, and any other matter relevant to the case or to the formulation of

    a plan.”

           12.         Based on the allegations in this case and the Debtor’s willingness to provide




1
  See (i) Emergency Motion to Compel the Debtor to Assume or Reject the Services Agreement
Pursuant to 11 U.S.C. § 365(D)(2) filed by Stanley Black & Decker, Inc. (Doc. No. 15); (ii)
Response to Stanley Black & Decker, Inc.'s Emergency Motion for Entry of an Order Compelling
the Debtor to Assume or Reject Agreement Filed by YRC Enterprise Services, Inc., YRC, Inc.
d/b/a YRC Freight (Doc. No. 39); and (iii) Emergency Motion to Assume (I) Freight Bill
Processing Services Agreement and (II) Logistics Services Agreement filed by Integrated Supply
Network, LLC (Doc. No. 45).
           Case 6:19-bk-00511-KSJ           Doc 56     Filed 02/06/19   Page 4 of 5



transparency, the appointment of an examiner appears to be in the best interests of all interested

parties.

      WHEREFORE, based on the foregoing, the UST requests the Court enter an Order (i)

granting this motion; (ii) directing the UST to appoint a Chapter 11 examiner; and (iii) granting

such other and further relief as is just and proper.

      DATED: February 6, 2019.

                                              Respectfully submitted,

                                              Daniel M. McDermott
                                              United States Trustee, Region 21

                                                /s/ Audrey May Aleskovsky
                                              Audrey May Aleskovsky, Trial Attorney
                                              United States Department of Justice
                                              Office of the United States Trustee
                                              Florida Bar No.: 103236
                                              George C. Young Federal Building and Courthouse
                                              400 W. Washington Street, Suite 1100
                                              Orlando, FL 32801
                                              Telephone No.: (407) 648-6301, Ext. 130
                                              Facsimile No.: (407) 648-6323
                                              Audrey.M.Aleskovsky@usdoj.gov
           Case 6:19-bk-00511-KSJ      Doc 56    Filed 02/06/19   Page 5 of 5



                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on February 6, 2019, I caused a true and correct copy of the
foregoing Motion to be served electronically through CM/ECF to all parties having appeared
electronically in the instant matter and by U.S. Mail, postage prepaid, on the following:

 IPS Worldwide, LLC
 265 Clyde Morris Blvd., Suite 100
 Ormond Beach, FL 32174




                                           /s/ Audrey May Aleskovsky
                                         Audrey May Aleskovsky, Trial Attorney
